Name: Commission Regulation (EEC) No 1063/81 of 22 April 1981 correcting Regulation (EEC) No 3380/80 on the conditions governing imports of sheepmeat and goatmeat products from Austria, Iceland and Romania
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 111 /2123 . 4. 81 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1063/81 of 22 April 1981 correcting Regulation (EEC) No 3380/80 on the conditions governing imports of sheepmeat and goatmeat products from Austria , Iceland and Romania Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Sheep and Goats ; HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organiza ­ tion of the market in sheepmeat and goatmeat (*), as last amended by Regulation (EEC) No 3446/80 (2 ), and in particular Article 33 thereof, Whereas Commission Regulation (EEC) No 3380/80 (3 ) laid down the conditions governing imports of sheepmeat and goatmeat products from certain non-member countries ; whereas the annual quantity of meat for import from Romania was errone ­ ously expressed as frozen meat, while the agreement with that country covers fresh or chilled meat ; whereas it is accordingly necessary to correct Regula ­ tion (EEC) No 3380/80 ; In the third indent of subparagraph (b) of the first paragraph of Article 1 of Regulation (EEC) No 3380/80, the words 'frozen meat' are hereby replaced by the words ' fresh or chilled meat'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 April 1981 . For the Commission Poul DALSAGER Member of the Commission m OJ No L 183, 16 . 7 . 1980, p . 1 . (2) OJ No L 359 , 31 . 12 . 1980, p . 16 . (3 ) OJ No L 355, 30 . 12 . 1980 , p . 32 .